Citation Nr: 0028837	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had verified active military service from 
February 1, 1972 to March 6, 1972.

This claim arises before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which determined that no new and 
material evidence had been submitted in order to reopen the 
veteran's claim for entitlement to service connection for a 
nervous condition.

By an August 1986 rating decision, the RO determined that no 
change was warranted in the prior January 1986 disallowance 
of service connection for a nervous condition.  The veteran 
was informed of the decision.  However, he did not appeal 
within the one year time limit and the decision subsequently 
became final.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  An unappealed RO decision in August 1986 denied the 
veteran's claim of entitlement to service connection for a 
nervous condition.

2.  Evidence submitted subsequent to the August 1986 RO 
denial of service connection for a nervous condition bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability.



CONCLUSIONS OF LAW

1.  The RO's August 1986 decision which denied service 
connection for a nervous condition is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a psychiatric 
disability has been submitted. 38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that a medical examination in 
September 1971 showed that psychiatric evaluation was normal.  
The veteran was seen on February 10, 1972 and it was noted 
that he did not have any psychiatric illness.  A form used to 
refer individuals considered unsuitable for service dated 
February 29, 1972 indicated that the veteran did not possess 
the mental ability or desire to successfully complete recruit 
training.  It was noted that for all practical purposes the 
veteran was a functional illiterate.  It was noted that he 
possessed a very immature and childish attitude and did not 
have any real goals in life.  Based on his mental inaptitude 
and lack of drive, it was recommended in the best interest of 
the Marine Corps to separate the veteran.  A psychiatric 
evaluation from the neuropsychiatric section of the medical 
detachment at the Marine Corps Recruit Depot dated March 1, 
1972 indicated that the veteran did not suffer from any 
physical or mental disability which warranted his discharge 
by reason of physical disability.  

In an August 1985 claim, the veteran asserted service 
connection for nerves and depression.  He asserted that he 
was treated for stress in 1971 at North Carolina while in the 
Marines.

By a January 1986 rating decision, the RO denied the veteran 
entitlement to service connection for a nervous condition on 
the basis that service medical records did not show any 
treatment for a psychiatric illness.  It was noted that a 
personality disorder was a constitutional or developmental 
abnormality and alcohol abuse was the result of the veteran's 
own willful misconduct.  

Evidence submitted subsequent to the January 1986 rating 
decision is summarized below:

Copies of VA hospitalization records were submitted from the 
Bedford Medical Center from August 1985 to October 1985.  The 
veteran was hospitalized from August 5, 1985 to September 6, 
1985 and was diagnosed with acute alcohol intoxication and 
personality disorder.  The veteran was hospitalized from 
October 3, 1985 to October 15, 1985 and diagnosed with 
alcohol abuse and personality disorder.  

On May 23, 1986, the Boston VA Medical Center indicated that 
they did not have any record of treatment for the veteran.  

Copies of VA outpatient treatment records were submitted from 
the Bedford VA Medical Center from April 1984 to May 1986.  
In June 1984, the veteran was seen for alcohol abuse and 
anxiety.  In September 1984, the veteran was seen for alcohol 
abuse and anxiety.  In January 1985, the veteran was seen for 
alcohol abuse and anxiety.  

By a rating decision of August 1986, the RO determined that 
the evidence did not warrant a change in the prior denial of 
service connection for a personality disorder and alcohol 
abuse.  



Copies of VA outpatient treatment records were submitted from 
the Bedford Medical Center from January 1989 to May 1992.  
The veteran participated in group therapy in January 1990.  
The veteran was admitted to the day hospital in February 1990 
with diagnoses of schizophrenia and chronic alcohol abuse.  
He was discharged from the day hospital in June 1990.  The 
veteran continued group therapy in March 1990.  The veteran 
was seen periodically on an outpatient basis from August 1990 
to May 1992 to obtain refills of Haldol.  Diagnoses in 
October 1991 were alcohol dependence, and schizoaffective 
disorder, probably chronic brain syndrome and depression.  
Diagnoses in December 1991 were schizophrenia and alcohol 
abuse.  In May 1992, it was noted that the veteran had left 
the residential care program.  

The veteran was afforded a hearing before the RO in August 
1993, a transcript of which has been associated with the 
claims folder.  The veteran described completing 11th grade 
special education.  He testified that during training he 
started hearing voices and that he went AWOL for a while 
because he got nervous and shaky.  He testified that he did 
not have problems with hearing voices prior to entering the 
Marines.  The veteran indicated that he was hospitalized at 
Jamaica Plain VA Medical Center starting in June 1972 for 
about 8 months or so, where he was diagnosed with 
schizophrenia.  He indicated that he had also sought 
treatment from the Bedford VA Medial Center.  He described 
working about 6 jobs since leaving the Marine Corps, with 
each one lasted about three months.  He testified that he was 
currently receiving Social Security benefits.  He also 
testified that he was currently taking a number of 
medications such as "Tizadol", Antabuse, Haldol, and 
"Chuzbah".  He described seeing visions such as Jesus.  

Copies of VA treatment records were submitted for the time 
period from June to August 1999; October 1982 to December 
1990; and February 1983 to February 1999.  They all show that 
the veteran continued to seek treatment for his psychiatric 
disorder.  



Analysis

As noted above, in August 1986, the RO determined that no 
change was warranted in the prior January 1986 disallowance 
of service connection for a nervous condition.  Under 
applicable laws and VA regulations, this decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  In August 1986, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability.  At the veteran's August 1993 hearing, he 
provided in-depth information about his alleged psychiatric 
disorder in service and shortly thereafter.  He had not 
provided such information before.  He testified to the effect 
that during the Marines, he began hearing voices, and that 
within one year of leaving service, he was hospitalized at a 
VA Medical Center for schizophrenia.  This information 
provided by the veteran is new in that it is not merely 
cumulative of other evidence of record.  

The veteran's statements are also material to his claim.  
Justus, Hodge, supra.  To establish a well-grounded claim, 
there must be evidence that the veteran suffered from a 
psychiatric disorder in service and medical evidence of a 
nexus between his current psychiatric disorder and service.  
However, such evidence is not necessary in determining 
whether new and material evidence has been submitted.  These 
are questions to be addressed in determining whether the 
veteran has submitted a well-grounded claim.  The veteran's 
statements, either by themselves or in connection with the 
evidence already assembled, are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  

Accordingly, the claim of service connection for a 
psychiatric disability is reopened, and the veteran's claim 
must be considered in light of all the evidence, both old and 
new.  

ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a psychiatric disability, the 
claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As described above, the Board has found that new and material 
evidence has been submitted to reopen the claim for service 
connection for a psychiatric disability.  The Board must now 
provide the appellant an opportunity to present evidence as 
to whether the claim is well grounded before the original 
trier of fact, and pursuant to his right under 38 U.S.C.A. § 
5103(a) (West 1991) the appellant must be informed what 
evidence was missing from his claim, and be provided the 
opportunity to supply such evidence.  See Winters v. Gober, 
219 F. 3d 1375 (Fed. Cir. 2000).

Consequently, pursuant to Robinette v. Brown, 8 Vet. App. 69 
(1995), the RO should specifically advise the veteran that in 
order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

If the RO determines that the veteran's claim is well 
grounded, the RO should undertake all appropriate development 
to include a VA examination to ascertain the nature and 
likely etiology of any psychiatric disability.  For reasons 
discussed below, further development is needed before a 
determination is made regarding whether the veteran's claim 
of service connection for a psychiatric disability is well-
grounded.  

At the veteran's August 1993 hearing, he testified that he 
was receiving Social Security benefits.  As the decision by 
the Social Security Administration (SSA) and the medical 
records utilized by the SSA are not of record, further 
development is in order. Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should write to the SSA and 
obtain a copy of their decision granting 
disability benefits as well as copies of 
all medical records considered by the SSA 
in their decision granting the veteran 
SSI disability benefits.  If such records 
are not available, the Social Security 
Administration should document such fact 
by letter. 

2.  The RO should advise the appellant of 
the requirements necessary to submit a 
well-grounded claim, and should advise 
him of his interest in submitting 
evidence necessary to well ground his 
claim.  

3.  The RO should determine whether the 
veteran has submitted a well-grounded 
claim.  If the RO determines that the 
veteran has submitted a well-grounded 
claim, the RO should undertake all 
appropriate development, to include, if 
necessary, a VA examination to ascertain 
the nature and likely etiology of any 
psychiatric disability.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a psychiatric 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for a psychiatric disability 
which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 



